Exhibit 10.5

Guarantee of Manitex, LLC of

Specialized Equipment Export Facility

LOGO [g273456g11d53.jpg]      GUARANTEE

 

 

As of December 23, 2011, the undersigned, MANITEX, LLC, a Delaware limited
liability company, for value received, unconditionally and absolutely
guarantee(s) to COMERICA BANK (“Bank”), a Texas banking association and an
authorized foreign bank under the Bank Act (Canada), payment when due, whether
by stated maturity, demand, acceleration or otherwise, of all existing and
future indebtedness to Bank of MANITEX LIFTKING, ULC, an Alberta corporation
(“Borrower”) corporation (“Borrower”) under that certain Specialized Equipment
Export Facility Master Revolving Note, in the original principal amount of
US$2,000,000 dated as of even date herewith, as amended, modified or restated
from time to time (the “Note”), together with all interest, fees and all costs
and expenses payable by the undersigned hereunder (including attorneys’ fees)
incurred by Bank in the collection of such principal and interest guaranteed
hereby, together with accrued interest on the indebtedness guaranteed hereunder
at the rate set out in the Note and any amendments, extensions, renewals or
modifications, from the date of demand by Bank on the undersigned until payment
in full by the undersigned of all moneys owing hereunder (“Indebtedness”).
Indebtedness includes, without limitation, any and all obligations or
liabilities of Borrower to Bank under the Note; including, without limitation,
late charges, loan fees or charges and overdraft indebtedness; any and all
indebtedness, obligations or liabilities for which Borrower would otherwise be
liable to Bank were it not for the invalidity, irregularity or unenforceability
of Note or related documents and obligations evidenced thereby by reason of any
bankruptcy, insolvency or other law or order of any kind, or for any other
reason; any and all amendments, modifications, renewals and/or extensions of any
of the above; and all costs of collecting Indebtedness, including, without
limit, fees of counsel. Any reference in this Guarantee to fees of counsel shall
be deemed a reference to reasonable fees, charges, costs and expenses of both
in-house and outside counsel and paralegals, and whether or not a suit or action
is instituted, and to court costs if a suit or action is instituted, and whether
fees of counsel or court costs are incurred at the trial court level, on appeal,
in a bankruptcy, administrative or probate proceeding or otherwise. All costs
shall be payable immediately by the undersigned when incurred by Bank, without
demand, and until paid shall bear interest at the highest per annum rate
applicable to any of the Indebtedness, but not in excess of the maximum rate
permitted by law.

 

1. LIMITATION: The total obligation of the undersigned under this Guarantee is
UNLIMITED unless specifically limited in the Additional Provisions of this
Guarantee, and this obligation (whether unlimited or limited to the extent
specified in the Additional Provisions) shall include, IN ADDITION TO any
limited amount of principal guaranteed, all interest on that limited amount, and
all costs incurred by Bank in collection efforts against Borrower and/or the
undersigned or otherwise incurred by Bank in any way relating to the
Indebtedness, or this Guarantee, including, without limitation, fees of counsel.
The undersigned agree(s) that (a) this limitation shall not be a limitation on
the amount of Borrower’s Indebtedness to Bank; (b) any payments by the
undersigned shall not reduce the maximum liability of the undersigned under this
Guarantee unless written notice to that effect is actually received by Bank at,
or prior to, the time of the payment; and (c) the liability of the undersigned
to Bank shall at all times be deemed to be the aggregate liability of the
undersigned under this Guarantee and any other guarantees previously or
subsequently given to Bank by the undersigned and not expressly revoked,
modified or invalidated in writing.

 

2. NATURE OF GUARANTEE: This is a continuing Guarantee of payment and not of
collection and remains effective whether the Indebtedness is from time to time
reduced and later increased or entirely extinguished and later reincurred. The
undersigned deliver(s) this Guarantee based solely on the undersigned’s
independent investigation of (or decision not to investigate) the financial
condition of Borrower and is (are) not relying on any information furnished by
Bank. The undersigned assume(s) full responsibility for obtaining any further
information concerning Borrower’s financial condition, the status of the
Indebtedness or any other matter which the undersigned may deem necessary or
appropriate now or later. The undersigned knowingly accept(s) the full range of
risk encompassed in this Guarantee, which risk includes, without limitation, the
possibility that Borrower may incur Indebtedness to Bank after the financial
condition of Borrower, or Borrower’s ability to pay debts as they mature, has
deteriorated.



--------------------------------------------------------------------------------

Guarantee of Manitex, LLC of

Specialized Equipment Export Facility

 

3. INDEMNITY: As an original and independent obligation under this Guarantee,
the undersigned shall: (a) indemnify Bank and keep Bank indemnified against any
cost, loss, expense or liability of whatever kind resulting from the failure by
Borrower to make due and punctual payment of any of the Indebtedness or
resulting from any of the Indebtedness being or becoming void, voidable,
unenforceable or ineffective against Borrower (including, but without
limitation, all legal and other costs, charges and expenses incurred by Bank in
connection with preserving or enforcing, or attempting to preserve or enforce,
its rights under this Guarantee); and (b) pay on demand the amount of such cost,
loss, expense or liability whether or not Bank has attempted to enforce any
rights against Borrower or any other person or otherwise.

 

4. PAYMENTS:

 

  (a) Each payment to be made by the undersigned hereunder shall be payable in
the currency or currencies in which such obligations are denominated without
set-off or counterclaim and free and clear of and without deduction or
withholding for or on account of any Taxes unless the undersigned is (are)
required by law to make payment subject to such Taxes. If the undersigned shall
be required by law to deduct or withhold any Taxes from or in respect of any sum
payable hereunder to Bank, the undersigned shall make such deductions or
withholdings, and the undersigned shall pay the full amount deducted or withheld
to the relevant taxing or other authority in accordance with applicable law.

 

  (b) The undersigned agree(s) to pay any present or future Taxes that arise
from any payment made under this Guarantee or from the execution, sale,
transfer, delivery or registration of, or otherwise with respect to, this
Guarantee and any other agreements and instruments contemplated hereby or
thereby (except for Taxes imposed on or measured by the net income of Bank by
the jurisdictions under the laws of which it is organized or carries on business
or any political subdivisions thereof).

 

  (c) The undersigned shall indemnify Bank for the full amount of the Taxes
referred to in Section 4(b) (except for Taxes imposed on or measured by the net
income of Bank by the jurisdictions under the laws of which it is organized or
carries on business or any political subdivisions thereof), including, without
limitation, any such Taxes imposed by any jurisdiction on amounts payable by the
undersigned under Section 4(b), and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto, whether or not such
Taxes were correctly or legally asserted. This indemnification shall be made
within ten (10) days after the date Bank makes written demand therefor.

 

  (d) Without limiting the generality of the foregoing, if any Taxes or amounts
in respect thereof must be deducted or withheld from any payment made or to be
made by the undersigned hereunder (including payment of any additional amounts
payable under this Section 4(d)), the undersigned shall pay such additional
amounts as may be necessary to ensure that Bank receives a net amount equal to
the full amount which it would have received had such payment not been subject
to such Taxes. Within thirty (30) days after the date of any payment of Taxes
under this Section 4, the undersigned shall furnish to Bank the original or a
certified copy of a receipt evidencing payment thereof.

 

  (e) For purposes of this Guarantee, “Taxes” means all present and future
taxes, surtaxes, duties, levies, imposts, rates, fees, assessments, withholdings
and other charges of any nature (including income, corporate, capital (including
large corporations), net worth, sales, consumption, use, transfer, goods and
services, value-added, stamp, registration, franchise, withholding, payroll,
employment, health, education, excise, business, school, property, occupation,
customs, anti-dumping and countervail taxes, surtaxes, duties, levies, imposts,
rates, fees, assessments, withholdings and other charges) imposed by any
governmental authority, together with any fines, interest, penalties or other
additions on, to, in lieu of, for non-collection of or in respect of these
taxes, surtaxes, duties, levies, imposts, rates, fees, assessments, withholdings
and other charges.

 

-2-



--------------------------------------------------------------------------------

Guarantee of Manitex, LLC of

Specialized Equipment Export Facility

 

5. CURRENCY CONVERSION: If for the purposes of obtaining judgment in any court
in any jurisdiction with respect to this Guarantee it becomes necessary to
convert into the currency of such jurisdiction (herein called the “Other
Currency”) any amount due hereunder in any currency other than the Other
Currency (the “Original Currency”), then conversion shall be made at the rate of
exchange prevailing for the Original Currency on the business day before the day
on which judgment is given. In the event that there is a change in the rate of
exchange prevailing between the business day before the day on which the
judgment is given and the date of payment of the amount due, the undersigned
will, on the date of payment, pay such additional amounts (if any) as may be
necessary to ensure that the amount paid on such date is the amount in the Other
Currency which when converted at the rate of exchange prevailing on the date of
payment is the amount then due under this Guarantee in such other Original
Currency. Any additional amount due from the undersigned under this Section 5
will be due as a separate debt and shall not be affected by judgment being
obtained for any other sums due under or in respect of this Guarantee.

 

6. REPRESENTATIONS AND WARRANTIES: To the extent that any of the undersigned is
a corporate entity, the undersigned represent(s) and warrant(s) to Bank that
(i) the undersigned is (are) a corporation, duly organized and existing in good
standing and has full power and authority to make and deliver this Guarantee;
(ii) the execution, delivery and performance of this Guarantee by the
undersigned have been duly authorized by all necessary action of its directors
and stockholders and do not and will not violate the provisions of, or
constitute a default under, any presently applicable law or its articles of
incorporation, bylaws, or any agreement presently binding on it; (iii) this
Guarantee has been duly executed and delivered by the authorized officers of the
undersigned and constitutes its lawful, binding and legally enforceable
obligation; and (iv) the authorization, execution, delivery and performance of
this Guarantee do not require notification to, registration with, or consent or
approval by, any federal, provincial, state or local regulatory body or
administrative agency. The undersigned represent(s) and warrant(s) to Bank that
the undersigned has (have) a direct and substantial economic interest in
Borrower and expect(s) to derive substantial benefits therefrom and from any
loans, credit transactions, financial accommodations, discounts, purchases of
property and other transactions and events resulting in the creation of the
Indebtedness guaranteed hereby, and that this Guarantee is given for a corporate
purpose.

 

7. APPLICATION OF PAYMENTS: The undersigned authorize(s) Bank, either before or
after termination of this Guarantee, without notice to or demand on the
undersigned and without affecting the undersigned’s liability under this
Guarantee, from time to time to: (a) apply any security and direct the order or
manner of sale; and (b) apply payments received by Bank from Borrower to any
indebtedness of Borrower to Bank, in such order as Bank shall determine in its
sole discretion, whether or not this indebtedness is covered by this Guarantee,
and the undersigned waive(s) any provision of law regarding application of
payments which specifies otherwise. The undersigned agree(s) to provide to Bank
copies of the undersigned’s financial statements upon request.

 

8. SUBORDINATION AND POSTPONEMENT: All indebtedness and liabilities, present and
future, of Borrower to the undersigned are hereby subordinated to the
Indebtedness, present and future, of Borrower to Bank and all indebtedness and
liabilities, present and future, of Borrower to the undersigned shall be
postponed to all the Indebtedness, present and future, of Borrower to Bank and
all money received by the undersigned in respect of the indebtedness and
liabilities of Borrower to the undersigned shall be received in trust for Bank
and forthwith, upon receipt, shall be paid over to Bank, the whole without in
any way limiting or lessening the liability of the undersigned under the
guarantee contained in this Guarantee; and this subordination and postponement
is independent of the said guarantee and shall remain in full effect
notwithstanding that the liability of the undersigned under the said guarantee
may be extinct.

 

9.

SECURITY: The undersigned agree(s) that no security now or later held by Bank
for the payment of any Indebtedness, whether from Borrower, any guarantor, or
otherwise, and whether in the nature of a security interest, pledge, lien,
assignment, setoff, suretyship, guarantee, indemnity, insurance or otherwise,
shall affect in any manner the unconditional obligation of the undersigned under
this Guarantee, and Bank, in its sole discretion, without notice to the
undersigned, may release, exchange, enforce and otherwise deal with any security
without affecting in any manner the unconditional obligation of the undersigned
under this Guarantee. The undersigned acknowledge(s) and

 

-3-



--------------------------------------------------------------------------------

Guarantee of Manitex, LLC of

Specialized Equipment Export Facility

 

  agree(s) that Bank has no obligation to acquire or perfect any lien on or
security interest in any asset(s), whether realty or personalty, to secure
payment of the Indebtedness, and the undersigned is (are) not relying upon any
asset(s) in which Bank has or may have a lien or security interest for payment
of the Indebtedness.

 

10. OTHER GUARANTORS: If any Indebtedness is guaranteed by two or more
guarantors, the obligation of the undersigned shall be several and also joint,
each with all and also each with any one or more of the others, and may be
enforced at the option of Bank against each severally, any two or more jointly,
or some severally and some jointly. Bank, in its sole discretion, may release
any one or more of the guarantors for any consideration which it deems adequate,
and may fail or elect not to prove a claim against the estate of any bankrupt,
insolvent, incompetent or deceased guarantor; and after that, without notice to
any guarantor, Bank may extend or renew any or all Indebtedness and may permit
Borrower to incur additional Indebtedness, without affecting in any manner the
unconditional obligation of the remaining guarantor(s). The undersigned
acknowledge(s) that the effectiveness of this Guarantee is not conditioned on
any or all of the Indebtedness being guaranteed by anyone else.

 

11. TERMINATION: Any of the undersigned may terminate their obligation under
this Guarantee as to future Indebtedness (except as provided below) by (and only
by) delivering written notice of termination to an officer of Bank and receiving
from an officer of Bank written acknowledgement of delivery; provided, however,
the termination shall not be effective until the opening of business on the
fifth (5th) day (“effective date”) following written acknowledgement of
delivery. Any termination shall not affect in any way the unconditional
obligations of the remaining guarantor(s), whether or not the termination is
known to the remaining guarantor(s). Any termination shall not affect in any way
the unconditional obligations of the terminating guarantor(s) as to any
Indebtedness existing at the effective date of termination or any Indebtedness
created after that pursuant to any commitment or agreement of Bank or pursuant
to any Borrower’s loan with Bank existing at the effective date of termination
(whether advances or readvances by Bank after the effective date of termination
are optional or obligatory), or any modifications, extensions or renewals of any
of this Indebtedness, whether in whole or in part, and as to all of this
Indebtedness and modifications, extensions or renewals of it, this Guarantee
shall continue effective until the same shall have been fully paid. BANK HAS NO
DUTY TO GIVE NOTICE OF TERMINATION BY ANY GUARANTOR(S) TO ANY REMAINING
GUARANTOR(S). THE UNDERSIGNED SHALL INDEMNIFY BANK AGAINST ALL CLAIMS, DAMAGES,
COSTS AND EXPENSES, INCLUDING ANY CLAIMS, DAMAGES, COSTS AND EXPENSES RESULTING
FROM BANK’S OWN NEGLIGENCE, EXCEPT AND TO THE EXTENT (BUT ONLY TO THE EXTENT)
CAUSED BY BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, INCLUDING, WITHOUT
LIMITATION, FEES OF COUNSEL, INCURRED BY BANK IN CONNECTION WITH ANY SUIT, CLAIM
OR ACTION AGAINST BANK ARISING OUT OF ANY MODIFICATION OR TERMINATION OF
BORROWER’S LOAN OR ANY REFUSAL BY BANK TO EXTEND ADDITIONAL CREDIT IN CONNECTION
WITH THE TERMINATION OF THIS GUARANTEE.

 

12. REINSTATEMENT: Notwithstanding any prior revocation, termination, surrender
or discharge of this Guarantee (or of any lien, pledge or security interest
securing this Guarantee) in whole or in part, the effectiveness of this
Guarantee, and of all liens, pledges and security interests securing this
Guarantee, shall automatically continue or be reinstated in the event that any
payment received or credit given by Bank in respect of the Indebtedness is
returned, disgorged or rescinded under any applicable state or federal law,
including, without limitation, laws pertaining to bankruptcy or insolvency, in
which case this Guarantee, and all liens, pledges and security interests
securing this Guarantee, shall be enforceable against the undersigned as if the
returned, disgorged or rescinded payment or credit had not been received or
given by Bank, and whether or not Bank relied upon this payment or credit or
changed its position as a consequence of it. In the event of continuation or
reinstatement of this Guarantee and the liens, pledges and security interests
securing it, the undersigned agree(s) upon demand by Bank, to execute and
deliver to Bank those documents which Bank determines are appropriate to further
evidence (in the public records or otherwise) this continuation or
reinstatement, although the failure of the undersigned to do so shall not affect
in any way the reinstatement or continuation. If the undersigned do(es) not
execute and deliver to Bank upon demand such documents, Bank and each Bank
officer is irrevocably appointed (which appointment is coupled with an interest)
the true and lawful attorney of the undersigned (with full power of
substitution) to execute and deliver such documents in the name and on behalf of
the undersigned.

 

-4-



--------------------------------------------------------------------------------

Guarantee of Manitex, LLC of

Specialized Equipment Export Facility

 

13. WAIVERS: The undersigned, to the extent not expressly prohibited by
applicable law, waive(s) any right to require Bank to: (a) proceed against any
person or property; (b) give notice of the terms, time and place of any public
or private sale of personal property security held from Borrower or any other
person, or otherwise comply with the Personal Property Security Act (Ontario),
as the same may be amended, revised or replaced from time to time; or (c) pursue
any other remedy in Bank’s power. The undersigned waive(s) notice of acceptance
of this Guarantee and presentment, demand, protest, notice of protest, dishonor,
notice of dishonor, notice of default, notice of intent to accelerate or demand
payment or notice of acceleration of any Indebtedness, any and all other notices
to which the undersigned might otherwise be entitled, and diligence in
collecting any Indebtedness, and all rights of a guarantor under applicable law,
and agree(s) that Bank may, once or any number of times, modify the terms of any
Indebtedness, compromise, extend, increase, accelerate, renew or forbear to
enforce payment of any or all Indebtedness, or permit Borrower to incur
additional Indebtedness, all without notice to the undersigned and without
affecting in any manner the unconditional obligation of the undersigned under
this Guarantee.

The undersigned unconditionally and irrevocably waive(s) each and every defense
and setoff of any nature which, under principles of guarantee or otherwise,
would operate to impair or diminish in any way the obligation of the undersigned
under this Guarantee, and acknowledge(s) that each such waiver is by this
reference incorporated into each security agreement, collateral assignment,
pledge and/or other document from the undersigned now or later securing this
Guarantee and/or the Indebtedness, and acknowledge(s) that as of the date of
this Guarantee no such defense or setoff exists.

 

14. WAIVER OF SUBROGATION: The undersigned waive(s) any and all rights (whether
by subrogation, indemnity, reimbursement, or otherwise) to recover from Borrower
any amounts paid by the undersigned pursuant to this Guarantee.

 

15. SALE/ASSIGNMENT: The undersigned acknowledge(s) that Bank has the right to
sell, assign, transfer, negotiate, or grant participations in all or any part of
the Indebtedness and any related obligations, including, without limitation,
this Guarantee, without notice to the undersigned and that Bank may disclose any
documents and information which Bank now has or later acquires relating to the
undersigned, Borrower or the Indebtedness in connection with such sale,
assignment, transfer, negotiation, or grant. The undersigned shall upon request
made by an assignee of Bank execute and deliver such assurances as may be
reasonably requested by such assignee to confirm its entitlement to the rights
and benefits hereunder so assigned and transferred to it and the liability of
the undersigned to the assignee hereunder. The undersigned agree(s) that Bank
may provide information relating to this Guarantee or relating to the
undersigned to Bank’s parent, affiliates, subsidiaries and service providers.

 

16. GENERAL: This Guarantee constitutes the entire agreement of the undersigned
and Bank with respect to the subject matter of this Guarantee. No waiver,
consent, modification or change of the terms of the Guarantee shall bind any of
the undersigned or Bank unless in writing and signed by the waiving party or an
authorized officer of the waiving party, and then this waiver, consent,
modification or change shall be effective only in the specific instance and for
the specific purpose given. This Guarantee shall inure to the benefit of Bank
and its successors and assigns and shall be binding on the undersigned and the
undersigned’s heirs, legal representatives, successors and assigns including,
without limitation, any debtor in possession or trustee in bankruptcy for any of
the undersigned. The undersigned has (have) knowingly and voluntarily entered
into this Guarantee in good faith for the purpose of inducing Bank to extend
credit or make other financial accommodations to Borrower. If any provision of
this Guarantee is unenforceable in whole or in part for any reason, the
remaining provisions shall continue to be effective. The obligations of the
undersigned under this Guarantee are in addition to and not in substitution for
any other obligations to Bank in relation to any other agreement and any
guarantees, indemnities or security at any time held by or for the benefit of
Bank. THIS GUARANTEE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE PROVINCE OF ONTARIO AND THE LAWS OF CANADA APPLICABLE THEREIN.

 

-5-



--------------------------------------------------------------------------------

Guarantee of Manitex, LLC of

Specialized Equipment Export Facility

 

17. HEADINGS: Headings in this Guarantee are included for the convenience of
reference only and shall not constitute a part of this Guarantee for any
purpose.

 

18. ADDITIONAL PROVISIONS: This Guarantee does not amend or replace any other
guarantee given to Bank by the undersigned and not expressly revoked, modified
or invalidated in writing.

 

19. JURY TRIAL WAIVER: THE UNDERSIGNED AND BANK, BY ACCEPTANCE OF THIS
GUARANTEE, ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY MAY BE WAIVED. EACH
PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT WAIVES
ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE
OR ENFORCEMENT OF, OR IN ANY WAY RELATED TO, THIS GUARANTEE OR THE INDEBTEDNESS.

 

20. THIS GUARANTEE REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN OR ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

-6-



--------------------------------------------------------------------------------

Guarantee of Manitex, LLC of

Specialized Equipment Export Facility

 

IN WITNESS WHEREOF, the undersigned has signed and delivered this Guarantee the
day and year first written above.

 

WITNESSES:    

GUARANTOR:

MANITEX, LLC

/s/ Paul Jarrell     By:   /s/ David H. Gransee Print Name:     Print Name:
David H. Gransee

 

Paul Jarrell

    (title) VP & CFO Print Name:      

 

-7-